 

Exhibit 10.35

 



AMENDMENT No 5 to MASTER SERVICES AGREEMENT

 

This Amendment, dated as of February 25, 2015 (the “Amendment Effective Date”)
to that certain Master Services Agreement dated as of March 31, 2009 (the
“Original Agreement”), as amended by Amendment No 1 to Master Services Agreement
dated as of July 27, 2011 (the “First Amendment”) and Amendment No 2 to Master
Services Agreement dated as of March 7, 2013 (the “Second Amendment”) Amendment
No 3 to Master Services Agreement dated as of October 29, 2013 (the “Third
Amendment”) and Amendment No 4 to Master Services Agreement dated as of March 5,
2014 (the “Fourth Amendment” and, together with the Original Agreement, First
Amendment, Second Amendment, Third Amendment, the “Agreement”), is between
Cadila Pharmaceuticals Limited (“Cadila”), and Novavax, Inc. (“Novavax”).

 

WHEREAS the parties to the Original Agreement initially agreed that Cadila would
provide Services to Novavax;

 

WHEREAS pursuant to the terms of the First Amendment, Second Amendment and
Fourth Amendment, the parties amended the Original Agreement to, among other
things, extend the period of use of Services for successive additional one (1)
year periods to March 31, 2015;

 

WHEREAS the parties now wish to extend the period of time during which Novavax
would guarantee its use of Services an additional one (1) year to March 31,
2016;

 

Now therefore, the parties hereto agree as follows:

 

The second paragraph of Section 4 entitled “Payment by Novavax; Guaranty of
Services” is deleted in its entirety and replaced with the following new second
paragraph:

 

It is the intent of the parties that, during the first seven (7) years of the
term of this Agreement (the “Services Period”), Novavax will have engaged Cadila
to perform Services hereunder that will in the aggregate equal $7.5 million in
fees paid to Cadila. If, at the end of the Services Period, the Services Amount
(defined below) does not equal or exceed $7.5 million, then Novavax shall pay
Cadila an amount (the “Final Amount”) equal to the sum of (a) the portion of the
Shortfall Amount that is less than or equal to $2.0 million, plus (b) the
product of fifty percent (50%) times the portion, if any, of the Shortfall
Amount that exceeds $2.0 million. For purposes of this Section 4 and Section
9.2, “Services Amount” equals the sum of (A) the amounts paid under all Project
Plans, and (B) amounts to be paid under executed Project Plans if the Services
under such Project Plans are completed as provided therein, and (C) any amounts
that would have been paid for services under a reasonable Service Request
provided to Cadila under this Agreement, which Service Request (i) concerns
legitimate products or projects within Novavax’s scope of its own business and
(ii) involves services that Cadila is reasonably able to provide within its
scope of resources and expertise, but for the fact that Cadila exercised its
right not to prepare a Project Estimate or agree to a Project Plan reasonably
offered to Cadila by Novavax containing terms substantially consistent with
those contained in Cadila’s Project Estimate therefor (which amounts shall be
reasonably determined based on amounts that would be reasonably charged for such
services had Cadila actually provided a Project Estimate and the parties had
entered into a Project Plan therefor); and “Shortfall Amount” equals the
difference between $7.5 million and the Services Amount.

 



 

 

 

Section 9.2 entitled “Force Majeure” is deleted in its entirety and replaced
with the following:

 

9.2 Force Majeure. Neither party will be responsible for delays or failures in
performance resulting from causes beyond the reasonable control of such party
(except for any delay or failure to pay amounts due hereunder), including
without limitation fire, explosion, flood, war, strike, or riot, provided that
the nonperforming party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever such causes are removed. Either party shall
have the right to immediately terminate this Agreement should such force majeure
event continue for more than ninety (90) days. If, at the time of such a
termination, the Services Amount (defined in Section 4) does not equal or exceed
a pro rata portion of $5.5 million (taking into consideration the time between
the Effective Date and such termination versus the seven year Services Period
(the “Pro Rata Amount”)) plus $2.0 million, then Novavax shall pay Cadila an
amount (the “FM Final Amount”) equal to the sum of (a) the portion of the FM
Shortfall Amount that is less than or equal to $2.0 million, plus (b) the
product of fifty percent (50%) times the portion, if any, of the FM Shortfall
Amount that exceeds 2.0 million. For purposes of this Section 9.2, “FM Shortfall
Amount” equals the difference between the Pro Rata Amount and the Services
Amount.

 

In all other respects the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.

 





NOVAVAX, INC.   CADILA PHARMACEUTICALS LIMITED                     By:   /s/
Stanley C. Erck   By:   /s/ Rajiv I. Modi   Stanley C. Erck     Rajiv I. Modi  
President and Chief Executive Officer      Managing Director



 



 

